 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-01717-JLR Document3 Filed 12/27/19 Page 1 of3

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

RICKEY P. MOORE,
CASE NO. C19-1717-JLR

Plaintiff,
Vv. STIPULATED MOTION AND
PROPOSED ORDER FOR
UNITED STATES OF AMERICA, TEMPORARY STAY
OF CASE
Defendant.

Noted for consideration:
December 27, 2019

 

 

 

JOINT STIPULATED MOTION

The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
that this case should be stayed for good cause, and respectfully move this Court to stay this case
for 60 days, from December 27, 2019 until February 25, 2020. The parties agree that good cause
exists for the stay because defendant has represented to plaintiff that he will be granted the relief
he seeks from this lawsuit, but the parties need additional time to finalize processing of plaintiff s
request. Once plaintiff has received the relief he seeks, the parties will immediately notify the
Court and plaintiff will voluntarily dismiss this case. If for any reason plaintiff believes that

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY

. 700 Stewart Street, Suite 5220
TEMPORARY STAY OF CASE [CASE NO, C19-1717-JLR] - 1 Seattle, Washington 98101-1271

206-553-7970

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01717-JLR Document3 Filed 12/27/19 Page 2 of 3

defendant has not granted the relief he seeks from this lawsuit by February 25, 2020, the parties

will also notify the Court, and defendant will respond to plaintiff's complaint by February 25,

2020. Accordingly, the parties respectfully request that the Court grant this stipulated motion.

DATED this 27th day of December, 2019.

VITALITY KERTCHEN, ESQ.

s/ Vitaliy Kertchen
VITALITY KERTCHEN, WSBA No. 45183
Kertchen Law PLLC
917 S 10" St.
Tacoma, WA 98405
Phone: (253) 905-8415
Email: vitaliy@kertchenlaw.com

Attorney for Plaintiff

STIPULATION AND PROPOSED ORDER FOR

TEMPORARY STAY OF CASE [CASE NO. C19-1717-JLR] - 2

BRIAN T. MORAN
United States Attorney

s/ Kristen R. Vogel

KRISTEN R. VOGEL, NYBA No. 5195664
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: kristen. vogel@usdoj.gov

Attorney for Defendant

UNITED STATES ATTORNEY
700 Stewart Street, Suite 3220
Seattle, Washington 98101-1271
206-553-7970

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01717-JLR Document3 Filed 12/27/19 Page 3 of3

ORDER
The parties having so stipulated and agreed, it is hereby SO ORDERED that this case is

stayed until February 25, 2020.

we Snaany ? 28°20,
DATED this % day of Becembnrs2049

UV

JAMES L.ROBART ”
United Stat¢s District Judge

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY

- . - 700 Stewart Strect, Suite 5220
TEMPORARY STAY OF CASE [CASE NO. C19-1717-JLR] -3 Seattle, Washington 98101-1271

206-553-7970

 
